Name: 90/639/EEC: Commission Decision of 12 November 1990 determining the names to be borne by the varieties derived from the varieties of vegetable species listed in Decision 89/7/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  plant product;  means of agricultural production
 Date Published: 1990-12-12

 Avis juridique important|31990D063990/639/EEC: Commission Decision of 12 November 1990 determining the names to be borne by the varieties derived from the varieties of vegetable species listed in Decision 89/7/EEC Official Journal L 348 , 12/12/1990 P. 0001 - 0059 Finnish special edition: Chapter 3 Volume 35 P. 0191 Swedish special edition: Chapter 3 Volume 35 P. 0191 COMMISSION DECISIONof 12 November 1990determining the names to be borne by the varieties derived from the varieties of vegetable species listed in Decision 89/7/EEC(90/639/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/458/EEC of 29 September 1970 on the marketing of vegetable seed (1), as last amended by Directive 88/380/EEC (2), and in particular Article 10 (2) thereof, Whereas the Annex to Commission Decision 89/7/EEC (3), as amended by Decision 89/138/EEC (4), contains a list of officially accepted varieties of vegetable species; Whereas, in accordance with the third subparagraph of Article 10 (2) of Directive 70/458/EEC, official measures organized on a Community basis have been taken and have led to the identification of a number of varieties which are derived from officially accepted varieties; Whereas, taking into account the denominations used in the common catalogue of varieties of vegetables species - 15th complete edition (5) - (together with the first (6), second (7), third (8) and fourth (9) supplements thereto) it is desirable todetermine the names to be borne by the said varieties derived from officially accepted varieties; Whereas the official measures organized on a Community basis have shown that some of the varieties or varieties derived therefrom, listed in the Annex to the said Decision, cannot be considered as distinct from certain other varieties officially accepted in the Member States; Whereas it is desirabel also to determine the effect of these Community findings on the names of such varieties; Whereas for the entry relating to the variety Negerkop which appears in the Annex hereto, further names instead of certain other names which have been in use in the past may be determined; Whereas the measures provided for in this Decision arein accordance with the opinion of the Standing Committeeon Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1In view of the possible renewal of the acceptance beyond 30 June 1990 of the varieties derived from the varieties of vegetable species listed in the Annex to Decision 89/7/EEC, Member States of acceptance shall ensure that such varieties bear one or more of the names listed in column 3 of the Annex hereto, as appropriate. Article 2This Decision is addressed to the Member States. Done at Brussels, 12 November 1990. For the CommissionRay MAC SHARRYMember of the Commission(1) OJ N ° L 225, 12. 10. 1970, p. 7. (2) OJ N ° L 187, 16. 7. 1988, p. 31. (3) OJ N ° L 7, 10. 1. 1989, p. 25. (4) OJ N ° L 49, 21. 2. 1989, p. 39. (5) Annex to OJ N ° C 335 A, 30. 12. 1988, p. 1. (6) Annex to OJ N ° C 127 A, 24. 5. 1989, p. 1. (7) Annex to OJ N ° C 196 A, 1. 8. 1989, p. 1. (8) Annex to OJ N ° C 325 A, 29. 12. 1989, p. 1. (9) Annex to OJ N ° C 106 A, 28. 4. 1990, p. 1. ANNEX LEGEND The Annex comprises three columns: - Column 1 shows the name of the variety as it appears in the Annex to Decision 89/7/EEC, as amended by Decision 89/138/EEC. In the case of the variety Boltardy, as it was not necessary to include the material maintained in the Netherlands in the official Community programme, the entry applies only to the material maintained in the United Kingdom. - Column 2 is used to indicate 21 other varieties for which distinctness cannot be established. These varieties were identified in the course of the official Community programme. - Column 3 shows the new names available for the variety or derived variety upon renewal of the acceptance commencing, where possible, with the name as it appears in column 1 followed by its other names in alphabetical order. >TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE POSITION>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>> TABLE POSITION>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE> >TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE POSITION>>TABLE>>TABLE>>TABLE>>TABLE>